Third District Court of Appeal
                                  State of Florida

                            Opinion filed May 27, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D14-1535
                            Lower Tribunal No. 12-37141
                                ________________


                          Wells Fargo Bank, N.A., etc.,
                                         Appellant,

                                            vs.

                             Roberto Alvarez, et al.,
                                         Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      Daniel C. Consuegra and Lauren E. Plaisted (Tampa), for appellant.

      Appellees precluded from oral argument.


Before SHEPHERD, C.J., and SALTER and FERNANDEZ, JJ.

      SALTER, J.

      Wells Fargo Bank, N.A., appeals from a final order dismissing its residential

foreclosure   complaint     for   lack     of     prosecution.   The   appellees   and
homeowners/mortgagors, Roberto Alvarez and Jorge Perez, did not file an answer

brief following the issuance of an order to do so or to be precluded from

participating in oral argument.

      Following our review of the initial brief and the record in this case, we

vacate the order of dismissal and remand the case for further proceedings. This

result is compelled by the dates of the pertinent pleadings and notice, the text of

Florida Rule of Civil Procedure 1.420(e), and our rulings in similar cases (see

Morla v. Armani Invs. LLC, 150 So. 3d 1253 (Fla. 3d DCA 2014); Deutsche Bank

Nat’l Trust Co. v. Basanta, 88 So. 3d 216 (Fla. 3d DCA 2011)).

      The notice of lack of prosecution in this case, though shown on the docket as

December 12, 2013, bears a signature indicating that it was served January 10,

2014. Wells Fargo filed its statement of good cause under Rule 1.420(e), an

affidavit, a motion for default, and a notice of dropping defendants on March 10,

2014,1 a date less than 60 days after the trial court’s handwritten signature date on

the notice of lack of prosecution. These filings precluded dismissal for lack of

prosecution under the Rule and precedents cited above.

      Order vacated; case remanded for further proceedings.




1 The statement of good cause and other pleadings are dated March 10, 2014, but
the docket reflects an e-filing date of March 7, 2014.

                                         2